443 F.2d 66
In re John B. TARLTON, Jr., Appellant.No. 71-1140 Summary Calendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 25, 1971.

John B. Tarlton, Jr., pro se.
Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966